EXAMINER’S COMMENT/REASONS FOR ALLOWANCE
Examiner’s Comment
The rejection of claims 5, 6, 7, 9 10 and 12 under 35 U.S.C. 112(b) set forth in the Office Action from 01/31/2022 is withdrawn in response to Remarks/Amendments from 05/31/2022.
The decision of EPO to grant a Patent to Application No EP.18871488.A (European counterpart of the instant Application) issued on 04/14/2022 is noted by Examiner.
The decision of KPO to grant a Patent to Application No KR.20180126758.A (Korean counterpart of the instant Application) issued on 05/26/2022 is noted by Examiner.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of record- JP6190783, JP619813, JP2010038675, US 20140023887, US 20130093398-fail to teach or suggest the following limitations :” an elastic first sealing member installed on the lower end of the third fixing unit; and an elastic second sealing member installed on the upper end of the second fixing unit, wherein when the third fixing unit is coupled to the second fixing unit through the exterior layer of the pouch type battery, the first sealing member and the second sealing member are in contact with each other through the exterior layer of the pouch type battery, the first sealing member and the second sealing member abutting opposite surfaces of the exterior layer of the pouch type battery”  and “the connecting pipe, the first fixing unit and the second fixing unit, which are in contact with an electrode surface of the pouch type battery, are made of at least one selected from the group consisting of: polyethylene (PE), polypropylene (PP), Teflon, and PEEK “ in combination with each and every limitations of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Allowable Claims

Claims 1-4, 6-10 and 12 are allowed over prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Usyatinsky/           Primary Examiner, Art Unit 1727